The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.                  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
Status of Claims
This office action is responsive to the amendment filed on 01/03/2022.  As directed by the amendment: claims 4-5 have been withdrawn.  Thus, claims 1, 3, 6-12, 16-18 and 20 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claim 1, 3, 6, 8, 10-12, 16-18 and 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Brodke et al. (2005/0049706) “Brodke” in view of Xuenong et al. (2005/0272153) “Xuenong”; claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Brodke et al. (2005/0049706) “Brodke” in view of Xuenong et al. (2005/0272153) “Xuenong” further in view of Perla et al. (2006/0105015) “Perla” and claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brodke et al. (2005/0049706) “Brodke” in view of Xuenong et al. (2005/0272153) “Xuenong” further in view of Gundlapalli et al. (2009/0005868) “Gundlapalli” have been fully considered but are not found persuasive. 
The main argument is regarding Brodke failing to disclose biologic material is ingrown into the pores of each of the first porous region 40 and second porous region 44 of the shell.  The applicant further argues that one skilled in the art would not turn to Xuenong to cure the deficiency in Brodkey because “there is nothing to suggest in Brodke or to a POSITA that ingrowing biologic material in the purported porous region 44 under region 40 would have any benefit”.  This is not found persuasive because par. 0037 of Brodke discloses the high strength substrate block having first and second porous regions is coated internally and externally with a coating that promotes interbody bone ingrowth.  Furthermore, par. 0043 discloses the porous region 44 allows for interknitting ingrowth and fusion to adjacent patient bone; par. 0039 discloses the implant is coated or impregnated with biologic or therapeutic agents such as autologous growth factors and stem cells and par. 0052 discloses the implant absorbs and retains osteoinductive agents such as autologous bone marrow aspirate.  Therefore, Brodke is concerned with allowing biologic material ingrowth into the whole implant including first and second porous regions 40 and 44.  Xuenong is only relied on for the teaching of ingrowth using incubation.  Xuenong need not teach the limitation of the biologic material being ingrown into “each of the first and second porous regions of the shell” since this limitation is already taught by the primary reference of Brodke.  Brodke as a base reference is relied on for the teaching of a first and second porous region having a biologic material ingrown into each of the first and second porous regions.  Brodke is silent regarding how the biologic material is ingrown into each of the first and second porous region of the shell.  Xuenong is relied on for the teaching of “ingrown by incubation into the pores”.  Xuenong teaches a porous implant which has biologic material ingrown into the pores of the implant by incubation (par 0038 discloses biologic material of stem cells ingrown into the pores of a metal implant by incubation to allow bone ingrowth).  Therefore, the combination of Brodke in view of Xuenong discloses the claimed invention of claim 1.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The limitation “a first type of tissue” and “a second type of tissue” is claiming the human body which is considered non-statutory subject matter.  The claims should be re-written with the term "adapted to" or “configured to” prior to the limitations to overcome positively citing human body.  
Claims 3, 6-12, 16-18 and 20 are rejected as being dependent from rejected claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 10 recite the limitation "the biologic structure”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected as being dependent from rejected claim.
Claims 17-18 recite the limitation “the first region” and “the second region”.  There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 8, 10-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brodke et al. (2005/0049706) “Brodke” in view of Xuenong et al. (2005/0272153) “Xuenong”. 
Regarding claim 1, as best understood, Brodke discloses an implant 410 (Figs. 6-7) for being implanted in a subject (abstract and Fig. 1), the implant comprising: a three-dimensional (3D) printed shell (regions 40/44; Fig. 6) configured to be implanted in an organ having a first tissue 40 with a first tissue porosity and a second tissue 44 with a second tissue porosity (par. 0043 discloses the regions 40/44 have different porosities corresponding to the cortical and cancellous bone porosities), the shell comprising a nonbiologic material (par. 0012 and claim 3 disclose nonbiologic materials of metal or polymers) that is formed by 3D printing (product by process), the shell having a first porous region 40 having a first porosity corresponding with the first tissue porosity and a second porous region 44 having a second porosity corresponding with the second tissue property (par. 0043 discloses the first region 40 has low porosity corresponding with cortical bone porosity and second region 44 has high porosity corresponding with cancellous bone); wherein the first porous region overlies the second porous region (Figs. 6-7 disclose the pores of regions 44 and 40 are in contact/communication with each other and one region overlies/lies over the top of the other region, especially along load bearing strut 42); a first type of tissue ingrown into pores of the first porous region of the shell; a second type of tissue different from the first type of tissue ingrown into pores of the second porous region of the shell (par. 0043 discloses porous region 40 mimics cortical bone and second porous region 44 mimics cancellous bone, when implanted, the first and second porous regions are fully capable of allowing ingrowth of two different types of tissues; par. 0039 discloses the implant, which comprises the first porous region and the second porous region, is coated or impregnated with biologic or therapeutic agents such as autologous growth factors and stem cells; par. 0052 discloses the implant absorbs and retains osteoinductive agents such as autologous bone marrow aspirate; par. 0037 discloses the high strength substrate block having first and second porous regions is coated internally and externally with a coating that promotes interbody bone ingrowth; and par. 0043 discloses the porous region 44 allows for interknitting ingrowth and fusion to adjacent patient bone); except for ingrown by incubation into pores.  
However, Xuenong teaches a similar scaffold-implant (Figs. 3A-3B) comprising a three-dimensional printed shell (par. 0006 discloses a 3D printed implant) having a porosity (Figs. 3A-3B and par. 0038 discloses a porous implant) and a biologic material ingrown by incubation into pores of the shell for growing tissue in the subject (par 0038 discloses biologic material of stem cells ingrown into the pores of a metal implant by incubation to allow bone ingrowth).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the ingrowth of the impalnt in Brodke, which comprises the first porous region and the second porous region, to include ingrown by incubation into pores, as taught and suggested by Xuenong, for the purpose of allowing funicular proliferations of the biologic material at deeper depths within the pores of the implant which enhances bone ingrowth and accelerates bone healing (pars. 0008/0038 and abstract of Xuenong).
Furthermore, regarding claim 1, the claimed phrases “a three-dimensional (3D) printed” and “is formed by 3D printing” is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though Brodke is silent as to the process used to create the shell, it appears that the shell of Brodke would be the same or similar as that claimed, especially since both applicant’s and Brodke’s shell have the same structure of a porous shell of nonbiologic material.
Regarding claim 3, Brodke discloses the shell 40/44 has a density corresponding with a tissue density of the subject (par. 0043 discloses the shell dense region corresponding to the surrounding bone tissue). 
Regarding claim 6, as best understood, Brodke discloses the biologic structure comprises bone graft material received in pores of the shell (par. 0039 discloses the implant is coated or impregnated with biologic or therapeutic agents such as autologous growth factors and stem cells and par. 0052 of Brodke discloses the implant absorbs and retains osteoinductive agents such as autologous bone marrow aspirate).
Regarding claim 8, as best understood, Brodke discloses the shell comprises a metal (par. 0012 and claim 45).
Regarding claim 10, Brodke discloses the biologic material comprises at least one of autologous cells, allogenic cells, xenograft cells, stem cells, tissue inductive factors, and fat cells (pars. 0017, 0037 and 0039 disclose stem cells and autologous bone marrow aspirates). 
Regarding claim 11, Brodke discloses the implant is shaped and arranged for being press fit into a hole in tissue of the subject (Fig. 1 discloses the implant is shaped and arranged to be press fit into opening formed between adjacent vertebrae). 
Regarding claim 12, Brodke discloses the implant has first and second ends and sides that taper between the first and second ends (Figs. 6-7 and par. 0014 discloses a tapered shape to improve fit against bone tissue). 
Regarding claim 16, Brodke discloses at least one anchoring projections extending from the shell and configured to anchoring the implant in the subject (Figs. 607 and par. 0014 disclose ridges or teeth extending from the shell to facilitate engagement with adjacent vertebrae). 
Regarding claim 17, as best understood, Brodke discloses the first region 40 of the shell has a first thickness configured to match a first tissue thickness of a first subject tissue having the first porosity (the thickness of the region 40 engages the cortical bone in the adjacent vertebrae; Fig. 1 and par. 0043) and the second region of the shell 44 has a second thickness configured to match a second tissue thickness of a second subject tissue having the second porosity  (the thickness of the region 44 engages the cancellous bone in the adjacent vertebrae; Fig. 1 and par. 0043). 
Regarding claim 18, as best understood, Brodke discloses the shell has proximal and distal ends (the two opposing side ends of implant 410; Fig. 6), the first region of the shell extending from the proximal end to a position intermediate of the proximal and distal ends (first region 40 extends from one end towards the middle of the implant intermediate the two opposing ends), the second region of the shell extending from the first region at the position intermediate of the proximal and distal ends to the distal end (second region 44 extends from the first region 40 and towards the opposite end of the first region). 
Regarding claims 20, Brodke discloses wherein pores of the first porous region are in communication with pores of the second porous region (porous regions 40/44 are in communication with each other; Fig. 6). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brodke et al. (2005/0049706) “Brodke” in view of Xuenong et al. (2005/0272153) “Xuenong” further in view of Perla et al. (2006/0105015) “Perla”. 
Brodke in view of Xuenong discloses the claimed invention of claim 1; except for cartilage supported on the shell over the bone graft material.  However, Perla teaches a similar invention comprising an implant having cartilage supported on a shell over the bone graft material (Fig. 1 discloses biologic structure in layers 4-5; par. 0018 discloses biologically derived agents such as cartilage and par. 0054 discloses a scaffold layer having biologically derived agents).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the implant in Brodke in view of Xuenong to include cartilage supported on the shell over the bone graft material, as taught and suggested by Perla, for the purpose of enhancing ingrowth of surrounding tissue and closely mimicking the surrounding anatomy.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brodke et al. (2005/0049706) “Brodke” in view of Xuenong et al. (2005/0272153) “Xuenong” further in view of Gundlapalli et al. (2009/0005868) “Gundlapalli”.
Brodke in view of Xuenong discloses the claimed invention of claim 1; except for the shell comprises a metal foam.  However, Gundlapalli teaches a similar implant 10 (Fig. 3) comprising a porous foam metallic shell 19 (par. 0081 discloses the implant is a shell made of foam metal).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the shell in Brodke in view of Xuenong to include metal foam, as taught and suggested by Gundlapalli, for the purpose of enhancing ingrowth of surrounding tissue.  
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shell material to include foam metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774